Action to settle title to a lot of timber, heard upon case agreed. From a judgment for the plaintiff, defendant appealed.
The land originally belonged to one G. E. Simmons, who sold the timber thereon, down to 12 inches in diameter,            (255) to the Angola Lumber Company, by deed dated 23 September, 1899, and gave the company ten years within which to cut it.
This timber was conveyed through mesne conveyances to defendants. The time for cutting it expired 23 September, 1909.
On 11 December, 1899, Simmons conveyed the land upon which the timber grew to E. W. Dixon. On 14 December, 1905, E. W. Dixon and wife conveyed all of the timber, down to 10 inches in diameter, situated upon said land, to the plaintiff, and gave it eight years within which to cut.
On 22 March, 1907, Dixon conveyed said lands upon which the timber was then standing and uncut to Sanders  Costin, who conveyed to defendants on 5 February, 1907.
After describing the two tracts of land conveyed therein, the deed from Dixon to Costin contains this exception: "Provided, that the timber on said lands is hereby excepted above 10 inches at the base, also one acre excepted for burial purposes near the Mill Creek Crossing, where the graveyard is. The exemption of the timber mentioned in this deed is only for the time that the timber men hold option for them, to be good to the parties of the second part mentioned in the deed."
It is contended that when the defendant acquired title to the land upon which the Angola timber grew (the time within which it must be cut not having then expired), there was a merger of the two interests. This would be generally true. Rountree v. Cohn-Bock Co., 158 N.C. 153; Lumber Co. v.Brown, 160 N.C. 291.
But the deed from Dixon to Sanders  Costin excepted the timber theretofore conveyed from its operation. Consequently there could be no merger, for the ownership of the timber and the land did not unite in one person. *Page 206 
Dixon had thereby conveyed all the timber on same land, down to 10 inches, to plaintiff. This, of course, was subject to the prior right of the Angola deed.
This Angola timber was not cut when the ten years expired, 23 September, 1909. Inasmuch as by reason of the exception in the Costin (256) deed the defendant acquired no further title or right to the Angola timber than he already possessed when the ten years expired, defendant's right to cut the timber expired with it.
As plaintiff's timber deed from Dixon conveys "all the pine, oak, and popular timber of and above the size of 10 inches at the base when cut," and as the eight years time limit in that deed did not expire until 14 December, 1913, the plaintiff became the owner of all of such timber growing on the land after 23 September, 1909, and has the right to cut and remove the same up to 14 December, 1913. If the defendants cut and removed any of such timber after 23 September, 1909, they are liable to plaintiff for its value.
Affirmed.